DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “molding compound” in claim 5 and “insulator material” in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation "the first substrate" and “the second substrate” in line 2 and line 4. 
Claim 8 recites the limitation “the second substrate” in line 2. 
 There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 14, 15, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/425,264. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the claims of the application and therefore under a one-way obviousness type double patenting test, a prima facie case of obviousness exists.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US Pub 2016/0148902).
Regarding claim 1, Chen (fig. 2) teaches an integrated circuit structure comprising: 
a first integrated circuit package (layer 14) including a first die (die 14a, [0009]);
a second integrated circuit package (layer 12) stacked above the first integrated circuit package and including a second die (die 12a, [0009]), wherein the second integrated circuit package is inverter such that the second die is facing the first die (“inverted”, [0007]); and
a cooling arrangement (heat dissipating structure 32, [0013]) thermally coupled to each of the first and second die.

    PNG
    media_image1.png
    231
    490
    media_image1.png
    Greyscale

Regarding claim 6, Chen teaches the integrated circuit structure of claim 1, further comprising:
a first heat spreader (thermal-conductive adhesive 38, [0012]) between the first die and at least a section of the cooling arrangement; and/or
a second heat spreader (thermal-conductive adhesive 38, [0012]) between the second die and at least another section of the cooling arrangement.
Regarding claim 7, Chen teaches the integrated circuit structure of claim 1, wherein:
a first side of the first die (14a) faces the first substrate (28), and an opposing second side of the first die faces the cooling arrangement (32) and the second die; and
a first side of the second die (12a) faces the second substrate (20), and an opposing second side of the second die faces the cooling arrangement and the first die (fig. 2).
Regarding claim 8, Chen teaches the integrated circuit structure of claim 1, further comprising:
one or more passive devices (passive electronic components, [0009]) above the second substrate, wherein the second substrate is between the one or more passive devices and the cooling arrangement.
Regarding claim 13, Chen teaches the integrated circuit structure of claim 1, wherein the first die (14a) of the first integrated circuit package comprises a processor (“processing”, [0009]), and the second die (12a) of the second integrated circuit package comprises a memory (“memory”, [0009]).
Regarding claim 14, Chen teaches a motherboard (PCB 20 or 28, [0010]) comprising the integrated circuit structure of claim 1.
Regarding claim 15, Chen (fig. 2) teaches an apparatus including a microelectronics assembly, the apparatus comprising:
a first microelectronics package (layer 14) having a first side and a second side, the first side attached to a plurality of package interconnect structures (BGAs 30, [0010]), and the second side having a first die (die 14a, [0009]) thereon;
a first heat spreader (thermal-conductive adhesive 38, [0012]) above the first die and thermally coupled to the first die; 
a cold plate arrangement (heat dissipating structure 32, [0013]) above the first heat spreader and thermally coupled to the first heat spreader;
a second heat spreader (thermal-conductive adhesive 38, [0012]) above the cold plate arrangement and thermally coupled to the cold plate arrangement;
a second die (die 12a, [0009]) above the second heat spreader and thermally coupled to the second heat spreader, the second die being part of a second microelectronics package (layer 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Ady et al (US Pat 9,689,132) and further in view of Lin et al (US Pub 2019/0333836).
Regarding claim 2, Chen teaches the first integrated circuit package (14) has an opposing second side facing the cooling arrangement (32), wherein the first die (14a) is attached to the second side of the first integrated circuit package, but does not teach one or more electrically conductive structures extending between the first integrated circuit package and the second integrated circuit package, and the first integrated circuit package has a first side comprising a plurality of package interconnect structures to attach the first integrated circuit package to a circuit board.
Ady (fig. 7) teaches one or more electrically conductive structures (shield fence 703, nickel plated steel, col. 7, lines 16-35) extending between the first integrated circuit package (processor chip package 401) and the second integrated circuit package (memory chip package 415).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the SiP 10 of Chen with shield fence 703 of Ady in in order to “block EFM generated by the processor chip package 401, and also prevents external EFM from interfering with the processing core” as taught by Ady, col. 7, lines 16-35.
Lin (fig. 4) teaches one or more package interconnect structures (conductive element 140, [0020) on the first side of the first substrate (redistribution layer 130) to attach the integrated circuit structure (semiconductor package 10) to a circuit board (PCB 20, [0025]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the SiP 10 of Chen with PCB 20 of Lin in order to mount additional packages, chips/dies or other electronic devices as taught by Lin, [0025].
Regarding claim 3, Chen teaches the integrated circuit structure of claim 2, further comprising:
a flexible cable (flexible PCB interconnect 56, [0016]) attached to the second integrated circuit package, the flexible cable to communicatively couple the second integrated circuit package to the circuit board.
Regarding claim 4, Chen teaches the integrated circuit structure of claim 3, wherein: 
the second die (12a) of the second integrated circuit package comprises a voltage regulator that is to receive a voltage from the circuit board through the flexible cable, and generate a regulated
voltage (“microelectronic components”, [0009]); and 
the first die (14a) of the first integrated circuit package comprises a processor that is to receive the regulated voltage from the voltage regulator through the one or more electrically conductive structures (“microelectronic components”, [0009]).
Regarding claims 5 and 17, Chen teaches the first integrated circuit package (14) and the second integrated circuit package (12), but does not teach one or more electrically conductive structures extending between the first integrated circuit package and the second integrated circuit package, wherein the one or more electrically conductive structures are arranged around a periphery of the cooling arrangement and are at least in part encapsulated by a molding compound.
Lin (fig. 4) teaches one or more electrically conductive structures (connectors 240, [0022]) extending between the first integrated circuit package (first sub-package 100, [0022]) and the second integrated circuit package (second sub-package 200, [0022]), wherein the one or more electrically conductive structures are arranged around a periphery of the cooling arrangement (heat spreader 150a, [0030]) and are at least in part encapsulated by a molding compound (underfill 250, [0023]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second packages of Chen with connectors 240 of Lin in order to electrically connect the second die 210 with the first die 110 as taught by Lin, [0022].

Claims 9-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Singh (US Pub 2020/0126890).
Regarding claim 9, Chen teaches the cooling arrangement (heat dissipating structure 32, [0013]), but does not teach wherein the cooling arrangement comprises: a cold plate comprising an inlet to receive coolant, an outlet from where the coolant is to exit the cold plate, and a plurality of channels between the inlet and the outlet for flow of the coolant, wherein the cold plate has a top side between the plurality of channels and the second integrated circuit package, and a bottom side between the plurality of channels and the first integrated circuit package.
Singh (fig. 4) teaches wherein the cooling arrangement (central heat sink 52, [0017]) comprises: 
a cold plate comprising an inlet (inlet port, [0036]) to receive coolant (coolant, [0036]), an outlet (outlet portion, [0036] from where the coolant is to exit the cold plate, and a plurality of channels (channels 56, [0036]) between the inlet and the outlet for flow of the coolant, wherein the cold plate has a top side between the plurality of channels and the second integrated circuit package (chip 10, [0022]), and a bottom side between the plurality of channels and the first integrated circuit package package (chip 10, [0022]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heat dissipating structure 32 of Chen with central heat sink 52 of Singh in order to improve thermal performance of the packaging as taught by Singh, [0034].
Regarding claim 10, Chen teaches the cooling arrangement (heat dissipating structure 32, [0013]), but does not teach wherein at least one channel of the plurality of channels has a maximum width of 2 millimeters or less.
Singh teaches wherein at least one channel of the plurality of channels (channels 56, [0036]) has a small width (open-pit-mini-channels OPMCs, [0051]).
The above-cited claims differ from the prior art by using various process parameters (such as at least one channel of the plurality of channels has a maximum width of 2 millimeters or less). However, the process of conducting routine optimizations so as to produce an expected result is obvious to one of ordinary skill in the art. A person having ordinary skill in the art would have found it obvious to modify by performing routine experiments by using various processing parameters to obtain optimal result in order to provide their art recognized advantages and produce an expected result.
Regarding claim 11, Chen teaches the cooling arrangement (heat dissipating structure 32, [0013]), but does not teach wherein the cooling arrangement comprises: a heat pipe having an evaporation end and a condensation end, wherein the evaporation end is between the first and second integrated circuit packages, and wherein the condensation end is attachable to a heat exchanger.
Singh teaches wherein the cooling arrangement (central heat sink 352, [0063] and fig. 7) comprises: 
a heat pipe (chamber 99, [0063]) having an evaporation end (pocket 28, [0029]) and a condensation end (lower portion of the pocket 28, [0029]), wherein the evaporation end is between the first and second integrated circuit packages, and wherein the condensation end is attachable to a heat exchanger (radiator, [0036]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heat dissipating structure 32 of Chen with central heat sink 352 of Singh in order to improve thermal performance of the packaging as taught by Singh, [0034].
Regarding claim 12, Chen teaches the cooling arrangement (heat dissipating structure 32, [0013]), but does not teach first and second heat pipes.
Singh teaches wherein the cooling arrangement (central heat sink 352, [0063] and fig. 7) comprises: 
a first heat pipe (second member 83, [0063]) to transfer heat generated by the first die (semiconductor device 10) of the first integrated circuit package; and
a second heat pipe (first member 81, [0063]) to transfer heat generated by the second die (semiconductor device 10) of the second integrated circuit package.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heat dissipating structure 32 of Chen with central heat sink 352 of Singh in order to improve thermal performance of the packaging as taught by Singh, [0034].
Regarding claim 16, Chen teaches the cooling arrangement (heat dissipating structure 32, [0013]), but does not teach wherein the cold plate arrangement comprises a top plate and a bottom plate and a plurality of fins extending from the top plate to the bottom plate.
Singh teaches wherein the cold plate arrangement (central heat sink 352, [0063] and fig. 7) comprises:
a top plate (first member 81, [0063]) and a bottom plate (first member 83, [0063]); 
a plurality of fins (fins between channels 56) extending from the top plate to the bottom plate; and a plurality of channels (channels 56, [0063]), wherein individual channel is defined by two adjacent fins of the plurality of fins, wherein the bottom plate is between the first heat spreader and the plurality of channels, and wherein the top plate is between the second heat spreader and the plurality of channels.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heat dissipating structure 32 of Chen with central heat sink 352 of Singh in order to improve thermal performance of the packaging as taught by Singh, [0034].

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lin et al (US Pub 2019/0333836).
Regarding claim 18, Chen (fig. 2) teaches an integrated circuit structure comprising: 
a first integrated circuit package (layer 14) including
a first substrate (substrate 28, [0010]) having a first side and an opposing second side, and 
a first die (die 14a, [0009]) having a first side attached to the second side of the first substrate, and an opposing second side; 
a second integrated circuit package (layer 12) including
a second substrate (substrate 20, [0010]), and 
a second die (die 12a, [0009]) having a first side attached to the second substrate and an opposing second side; and 
a cooling arrangement (heat dissipating structure 32, [0013]) between the first die and the second die, wherein the second side of the first die and the second side of the second die face the cooling arrangement and are thermally coupled to the cooling arrangement.
Chen teaches the first substrate 28, but does not teach one or more package interconnect structures on the first side of the first substrate to couple the integrated circuit structure to a circuit board.
Lin (fig. 4) teaches one or more package interconnect structures (conductive element 140, [0020) on the first side of the first substrate (redistribution layer 130) to couple the integrated circuit structure (semiconductor package 10) to a circuit board (PCB 20, [0025]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the SiP 10 of Chen with PCB 20 of Lin in order to mount additional packages, chips/dies or other electronic devices as taught by Lin, [0025].
Regarding claim 19, Chen (fig. 2) teaches the integrated circuit structure of claim 18, further comprising: 
a first heat spreader (thermal-conductive adhesive 38, [0012]) comprising thermally conductive material between the first die and the cooling arrangement; and 
a second heat spreader (thermal-conductive adhesive 38, [0012]) comprising thermally conductive material between the second die 25 and the cooling arrangement.
Regarding claim 20, Chen teaches the first integrated circuit package (14) and the second integrated circuit package (12), but does not teach one or more conductive structures electrically extending from the first substrate and the second substrate, and arranged around a periphery of the cooling arrangement. 
Lin (fig. 4) teaches one or more conductive structures (connectors 240, [0022]) electrically extending from the first substrate  (redistribution layer 130, [0019]) and the second substrate (redistribution layer 230, [0022]) and arranged around a periphery of the cooling arrangement (heat spreader 150a, [0030]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first and second packages of Chen with connectors 240 of Lin in order to electrically connect the second die 210 with the first die 110 as taught by Lin, [0022].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892